Title: Thomas Jefferson to John Smith (1750-1836), 6 October 1809
From: Jefferson, Thomas
To: Smith, John (1750–1836)


          Dear Sir  Monticello Oct. 6. 09.
          I am desirous of sowing largely the next spring a kind of grass called Tall meadow oat, or Oat-grass, and sometimes, erroneously Peruvian grass, which I am told is much cultivated about Winchester, but cannot be had here. I have flattered myself I could so far make free with your friendship as to ask you to procure for me about a couple of bushels to be put into a tight barrel & forwarded to Staunton to the care of judge Stewart. I understand that waggons pass very frequently from Winchester to Staunton. I wish it to be of this year’s seed, as I found it would not come up the second year, on a trial of some procured for me by mr Nourse which arrived too late in the first spring to be sowed. whatever the cost is, it shall be remitted to you at Washington as soon as you will be so kind as to make it known to me, including if you please the price of transportation to Staunton, that all may be settled in a single remittance. if you have cultivated it, I should thank you for any instructions your experience may enable you to give, as to the soils it will delight in, or do in, the sowing & the care of it, the produce Etc for I am much a stranger to it. wishing you a quiet & successful campaign at Washington, & reposing myself confidently under the care & superintendance of yourself & fellow-labourers I salute you with all possible esteem & respect.
          
            Th:
            Jefferson
        